DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment and Terminal Disclaimer received on 8 June 2021.  Claims 1-14 have been cancelled.  Claims 15-27 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 8 June 2021 disclaiming the terminal portion of any patent granted on this application that would extend beyond the expiration date of USPN 8,979,446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 15-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 15, the prior art of record taken alone or in combination fails to a key analysis system within said housing configured to analyze grooves on each side of the blade of the master key inserted in the key insertion slot to determine whether the master key matches one of a group of preselected key types and, if so, which preselected key type is matched; a key duplicating system within said housing configured to replicate a tooth pattern of the blade of the master key on the blade of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Specification
The amendment to the specification was received on 8 June 2021.  This correction is acceptable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        14 June 2021